Citation Nr: 0217531	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  94-46 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Whether the appeal of an April 1998 rating decision 
establishing June 12, 1995, as the effective date for a 
grant of service connection for post-traumatic stress 
disorder with psychotic and depressive features was timely.  

2.  Entitlement to an initial disability evaluation in 
excess of 30 percent for post-traumatic stress disorder with 
psychotic and depressive features.  

3.  Entitlement to a disability evaluation in excess of 20 
percent for residuals of a shell fragment wound of the right 
shoulder.  

4.  Entitlement to a permanent and total disability rating 
for pension purposes.  

5.  Entitlement to a combined 50 percent evaluation for 
post-traumatic stress disorder, evaluated as 30 percent 
disabling, and for residuals of a shell fragment wound of 
the right shoulder, evaluated as 20 percent disabling.  




REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969 and is a combat veteran of the Vietnam War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  It has been advanced on the docket because of 
administrative error resulting in significant delay in 
docketing the appeal.  38 C.F.R. § 20.900(c) (2002).

This case was remanded to the RO in November 1998, September 
2000, and August 2001 for additional development.  In August 
2001, it was also requested that the veteran be advised of 
pertinent provisions of the VCAA.  

The Board remand of August 2001 construed the attorney-
representative's argument of May 23, 2001, as a notice of 
disagreement with the RO's December 2000 determination that 
an appeal of the issue of entitlement to an earlier 
effective date for a grant of service connection for post-
traumatic stress disorder was not timely initiated.  The 
Board requested that the RO provide a statement of the case 
with respect to this issue.  The Board also construed the 
veteran's correspondence of February 1999 as a notice of 
disagreement with the RO's January 1999 determination that 
he was not entitled to a combined service-connected 
evaluation of 50 percent, based on his 30 percent rating for 
post-traumatic stress disorder and his 20 percent rating for 
residuals of a shell fragment wound of the right shoulder.  

Following the Board's remand, a rating decision dated in 
March 2002 denied the veteran's claim for an effective date 
earlier than June 12, 1995, for a grant of service 
connection for post-traumatic stress disorder by finding, in 
essence, that clear and unmistakable error had not been 
shown in the April 1998 rating decision establishing the 
effective date.  In August 2002, a statement of the case was 
issued to the veteran and his attorney-representative with 
respect to this issue and with respect to the claim of 
entitlement to a combined service-connected rating in excess 
of 40 percent based on post-traumatic stress disorder rated 
as 30 percent disabling and residuals of a shell fragment 
wound of the right shoulder rated as 20 percent disabling.  
In August 2002, the RO also continued its previous denial of 
increased ratings for post-traumatic stress disorder and 
residuals of a shell fragment wound of the right shoulder, 
as well as entitlement to a permanent and total disability 
rating for pension purposes.  

In September 2002, the RO issued a second statement of the 
case, based on a de novo review of the record, concerning 
the issue of entitlement to an effective date earlier than 
June 12, 1995, for a grant of service connection for post-
traumatic stress disorder.  Later in September, the veteran 
through his attorney-representative perfected his appeal of 
the earlier effective date and combined ratings issues.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained to the extent 
possible.  

2.  A rating decision dated in April 1998 granted service 
connection for post-traumatic stress disorder with psychotic 
and depressive features, effective from June 12, 1995, the 
date of a VA psychiatric examination that first showed a 
clear-cut diagnosis of post-traumatic stress disorder with 
psychotic and depressive features.  

3.  The veteran was informed of this determination and of 
his appellate rights in correspondence dated in May 1998, 
but he did not initiate a timely appeal.  

4.  The criteria for evaluating psychiatric disorders that 
became effective on November 7, 1996, are not more favorable 
to the veteran in this case.  

5.  The veteran is demonstrably unable to obtain or retain 
employment as a result of his service-connected psychiatric 
disorder.  

6.  The veteran is right handed.  

7.  The criteria for evaluating muscle injuries that became 
effective on July 3, 1997, are neither more nor less 
favorable to the veteran in this case.  

8.  The service-connected residuals of a shell fragment 
wound of the right shoulder are productive of no more than 
moderate muscle injury.  A right shoulder scar, residual of 
the service-connected shell fragment wound, is not shown to 
be symptomatic.  

9.  Service connection is also in effect for plantar warts 
of the right foot, which have been rated noncompensably 
disabling for many years.  

10.  The veteran's VA Form 21-527 (Income-Net Worth and 
Employment Statement), which was received on April 27, 1993, 
indicates that the veteran has a high school education and 
occupational experience as a taxi cab driver and bus driver, 
as well as experience in home remodeling.  He claimed to 
have become totally disabled in March 1985.  

11.  The record shows that the veteran was born in November 
1947 and that he also has occupational experience as an 
inspector for General Motors.  

12.  In addition to those noted above, the veteran's 
disabilities include dysthymic disorder with mixed 
personality disorder; metatarsal calluses of the feet; 
residuals of right knee injury; low back syndrome; status 
post fracture of the left ankle; status post fracture of the 
left foot; and hypertension.  There are also indications 
that the veteran has osteoarthritis of the left shoulder, 
chronic venous insufficiency of the right lower extremity, 
hiatal hernia, status post splenectomy, thrombocytopenia, 
severe tinea pedis of the feet with hyperkeratosis and 
fissuring, and epidermal phytosis of the feet.  

13.  The veteran's innocently acquired service-connected and 
nonservice-connected disabilities permanently preclude him 
from engaging in substantially gainful employment in view of 
his age, education, and occupational history.  

14.  The combined service-connected rating is 100 percent, 
effective from June 12, 1995.  


CONCLUSIONS OF LAW

1.  The appeal of an April 1998 rating decision establishing 
June 12, 1995, as the effective date for a grant of service 
connection for post-traumatic stress disorder with psychotic 
and depressive features was not timely.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.200, 20.201, 20.302, 20.1103 (2002).  

2.  The criteria for a 100 percent initial rating for post-
traumatic stress disorder with psychotic and depressive 
features have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 
9411 (effective prior to November 7, 1996).  

3.  The criteria for a disability rating in excess of 20 
percent for residuals of a shell fragment wound of the right 
shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.73, Diagnostic Code 
5303 (2002).  

4.  The criteria for a disability rating in excess of 20 
percent for residuals of a shell fragment wound of the right 
shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.73, Diagnostic Code 
5303 (effective prior to July 3, 1997).  

5.  The veteran is permanently and totally disabled for 
pension purposes within the meaning of governing law and 
regulations.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.321, 3.340, 3.342, 4.15, 4.17, 
4.17a (2002).  

6.  The issue of entitlement to a combined service-connected 
evaluation of 50 percent based on post-traumatic stress 
disorder, evaluated as 30 percent disabling, and residuals 
of a shell fragment wound of the right shoulder, evaluated 
as 20 percent disabling, is moot.  38 U.S.C.A. § 7105 (West 
1991 & Supp. 2002); 38 C.F.R. § 20.101 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002).  See also 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326) (2002) (regulations implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  
However, the VA regulations promulgated to implement the Act 
provide for the retroactive effect of the regulations, 
except for the amendment relating to claims to reopen 
previously denied claims.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  Whereas VA regulations are binding on the Board, 
38 C.F.R. § 20.101(a) (2002), the Board in this decision 
will apply the regulations implementing the VCAA as they 
pertain to the claims at issue.

The veteran's original claim for VA compensation benefits 
was filed in January 1970, when his VA Form 21-526 was 
received.  It was substantially complete when filed.  His 
most recent VA Form 21-527 (Income-Net Worth and Employment 
Statement) was received on April 27, 1993, and was 
substantially complete when filed.  The veteran has 
submitted numerous statements in support of his claims 
during their prosecution.  During the prosecution of his 
claim, the RO sent a number of letters to the veteran 
requesting that he provide pertinent information regarding 
his claims.  He was also asked to furnish releases for 
private medical information, which he subsequently 
submitted.  The Board therefore concludes that there is no 
issue as to provision of a form or instructions for applying 
for the claimed benefits.  38 U.S.C.A. § 5102; 38 C.F.R. § 
3.159(b)(2).  

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In August 1994, the RO provided the veteran and 
his then representative a statement of the case.  
Supplemental statements of the case were provided in October 
1994, April 1998, February 2000, April 2001, and August 
2002.  A statement of the case was furnished in August 2002 
with respect to the issues of timeliness of the notice of 
disagreement with the effective date assigned for a grant of 
service connection for post-traumatic stress disorder with 
psychotic and depressive features, and entitlement to a 
combined service-connected evaluation of 50 percent for 
psychiatric disability rated 30 percent and residuals of a 
shell fragment wound of the right shoulder rated 20 percent 
disabling.  (A statement of the case regarding the issue of 
whether the effective date of June 12, 1995, assigned for a 
grant of service connection for post-traumatic stress 
disorder with psychotic and depressive features was clearly 
and unmistakably erroneous was provided in September 2002, 
but this issue was not pressed by the veteran or his 
attorney-representative.)  These documents set forth the 
legal criteria governing the claims before the Board in this 
case, listed the evidence considered by the RO, and offered 
an analysis of the facts as applied to the legal criteria 
set forth therein, thereby informing the veteran of the 
information and evidence necessary to substantiate his 
claims.  The record also shows that the veteran was provided 
with the rating decisions dated in January 1994 and April 
1998.  In addition, the Board noted pertinent provisions of 
the VCAA in its remand of August 2001.  

It does not appear, however, that the RO has informed the 
veteran and his representative of the specific provisions of 
the VCAA.  However, the RO developed the claims consistent 
with those provisions.  VA has obtained the pertinent VA 
treatment and examination reports and has associated them 
with the record.  The RO has also obtained private evidence 
identified by the veteran.  It does not appear that the RO 
notified the veteran which specific evidence, if any, should 
be obtained by the veteran and which evidence, if any, would 
be obtained by VA pursuant to Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The failure to advise the veteran 
pursuant to Quartuccio is harmless error, since VA had an 
affirmative duty to acquire the VA treatment reports, which 
the record shows was accomplished to the extent possible.  
As indicated, the RO obtained the private evidence that the 
veteran identified - the reports of treatment at the Taylor 
Hardin Medical Facility.  As there were no pertinent private 
treatment reports to acquire beyond the Taylor Hardin 
reports, no prejudice accrued to the veteran in failing to 
inform him of the respective obligations of the parties 
under the VCAA and Quartuccio.  

With respect to acquiring lay evidence, the issues currently 
before the Board mostly turn on objective clinical findings.  
While lay evidence might be of some value in corroborating 
such matters as complaints of pain, the determinations made 
with respect to this appeal mostly rely on findings on 
examinations directed to specific disabilities at issue.  
The issue of whether a timely appeal was initiated 
challenging the RO's establishment of an effective date for 
a grant of service connection for post-traumatic stress 
disorder with psychotic and depressive features turns on 
adjudicative facts that are of record and cannot be altered 
by lay evidence.  The record either shows a timely appeal or 
it does not.  Neither the veteran nor his attorney-
representative has identified evidence to be obtained that 
could change the adjudicative landscape with respect to the 
timeliness issue.  

Thus, to rigidly follow the demands of Quartuccio in these 
circumstances would merely exalt form over substance, 
especially in view of the grant herein of a total schedular 
rating for the service-connected psychiatric disability and 
of a determination that the veteran is permanently and 
totally disabled for pension purposes.  The Board declines 
to delay the grant of these benefits in order to comply with 
a procedural requirement that would not alter the outcome of 
this appeal in the slightest.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
the result in a particular case; such adherence would result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  The 
Board observes that this appeal has been prosecuted over the 
course of many years, and the record is relatively 
extensive.  Finally, the Board notes that in correspondence 
sent to the veteran in December 2001, the RO included an 
information sheet that described the claims process and 
indicated what the veteran could do to aid in the process.  
While perhaps not an exact Quartuccio notice, it was very 
near to one.  The Board therefore concludes that the record 
as a whole shows that VA has informed the veteran of the 
type of information and evidence necessary to substantiate 
his claims, and of the respective duties of the RO and the 
veteran.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal 
agencies) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain.  38 
U.S.C.A. § 5103A(b) and (c); 38 C.F.R. § 3.159(c)(1-3).  As 
indicated above, the RO has obtained the specific private 
evidence identified by the veteran and has also obtained the 
VA examination and treatment reports pertinent to this 
appeal and has associated them with the record.  Neither the 
veteran nor his representative has identified additional 
sources of evidence that could furnish evidence relevant to 
the issues before the Board.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran's 
representative has specifically contended that the Board 
should remand this case to the RO in order to comply with 
the directive contained in the August 2001 remand to have 
the veteran examined for purposes of evaluating his service-
connected psychiatric disability.  The Board observes that 
this case was remanded on several occasions in order to have 
the veteran examined but that all attempts to have the 
veteran examined within the confines of the Alabama 
correctional system failed.  Those attempts and the reasons 
that an examination could not be conducted following the 
veteran's incarceration are documented in the record.  
However, no useful purpose would be served by undertaking 
another attempt to have the veteran examined in light of the 
grant of a total schedular rating herein.  This is a 
complete grant of the benefit insofar as the claim for an 
increased initial rating is concerned.  In these 
circumstances, the command of Stegall v. West, 11 Vet. App. 
298 (1998), cited by the attorney-representative, is moot.  

The Board also declines to remand this case in order to 
attempt to secure a VA examination to determine current 
severity of the service-connected right shoulder shell 
fragment wound residuals.  The record shows that the veteran 
failed to report for examinations in 1993, shortly after 
filing his reopened claim, and that subsequent attempts to 
have him examined for this purpose were rebuffed because he 
was incarcerated.  

The record shows that in August 1999, the RO called the VA 
Medical Center (VAMC) at Tuskegee, Alabama, concerning the 
veteran's failure to report for his scheduled VA 
examination.  The VAMC informed the RO that that facility 
did not have examiners who could travel to the Bullock 
County Correctional Facility, where the veteran was 
incarcerated, to conduct general medical and post-traumatic 
stress disorder examinations.  The RO also called the 
correctional facility and was advised by the assistant 
warden that he could not release the veteran from the prison 
to report for a VA examination at the VAMC in Tuskegee.  A 
correctional facility official indicated that that facility 
had physicians who might be able to conduct the 
examinations.  The RO was to write a letter to the 
correctional facility and request the examinations.  

In August 1999, the RO wrote to Drs. Siddiq and Sanders, 
physicians at the Bullock County Correctional Facility, and 
requested that they conduct general medical and post-
traumatic stress disorder examinations of the veteran.  The 
RO enclosed pertinent examination worksheets and requested 
that the reports of their examinations be returned to the 
RO.  Later in August, the RO was informed that Dr. Sanders 
had declined to conduct the post-traumatic stress disorder 
examination of the veteran.  In September 1999, the Regional 
Administrator for Correctional Medical Services (CMS) 
informed the RO that the RO would have to schedule an 
outside examiner to visit the Bullock County Correctional 
Facility to conduct the requested examinations.  The 
Regional Administrator noted that a physician for Statewide 
Medical had reviewed the RO's request and had expressed his 
concern about the length and depth of the requested 
examinations and of the necessity of involving VA 
professionals.  The Regional Administrator also noted that 
the physicians contacted by the RO were contracted employees 
of CMS and that the requested evaluations were not part of 
CMS's "contract function" with the Alabama Department of 
Corrections.  

Following the remand in September 2000, the CMS Regional 
Administrator reiterated the position taken in her letter of 
September 1999.  Following the remand of August 2001, the 
Director of the Central Alabama Veterans Health Care System 
(which includes the VAMCs located at Montgomery and 
Tuskegee, Alabama) informed the RO that the Compensation and 
Pension department was insufficiently staffed to provide 
examiners to perform the requested VA examinations at the 
correctional facility and that no fee-basis examiners were 
available to travel to the facility to conduct the 
examinations, "making this option unfeasible."  The Board 
concludes that VA has exhausted every option in attempting 
to get the veteran examined and that further attempts to do 
so would be exercises in futility.  The Board concludes that 
the medical evidence has been developed to the fullest 
extent possible consistent with the law governing the 
adjudication of the issues on appeal.  The record as a whole 
demonstrates that VA has undertaken reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims for the benefits sought.  

The attorney-representative argues in his submission of 
September 23, 2002, that this case must be remanded to the 
RO in order for the RO to provide the required notice under 
38 U.S.C.A. § 5103(a) and (b) and to afford the veteran up 
to one year to submit any evidence necessary to support his 
claims.  It is argued that VA's failure to comply with the 
mandatory notification provisions of the cited statute 
constitutes a "procedural defect which is essential for a 
proper appellate decision."  It is thus contended that 
pursuant to 38 C.F.R. § 19.9(a) (2002), the Board must 
remand the case to the RO in order for the RO to comply with 
38 C.F.R. § 5103(a) and (b).  

The provisions of 38 C.F.R. 19.9(a) permit but do not 
require the Board to remand the case to the RO for the 
actions demanded by the attorney-representative.  The Board 
in its remand of August 2001 directed the RO to request that 
the veteran furnish information as to the medical facilities 
at which he received any inpatient and outpatient treatment 
from the date of his most recent incarceration (which was 
December 1997)  to the present.  Upon receipt of the 
requested information, the RO was to contact the identified 
facilities and request that all available relevant clinical 
evidence be forwarded for incorporation in the record.  In 
October 2001, in accordance with remand directive, the RO 
wrote to the veteran at the correctional facility and 
requested that he furnish information regarding treatment.  
The veteran's response was received in November 2001 and 
failed to identify any of the requested sources of 
information.  

The RO's letter of October 11, 2001, effectively constituted 
notice under 38 U.S.C.A. § 5103(a).  The duty to assist is 
not always a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  The action requested by the 
appellant's attorney is not required, nor does it deprive 
the appellant of a procedural protection for the Board to 
decide this appeal without remanding to the RO for such 
notice.  Regulation (38 CFR 19.9(a)(2)(ii)) provides that, 
if the Board denies a benefit sought in the pending appeal 
and the appellant submits relevant evidence before the 
expiration of one year following the notice, the evidence 
shall be referred to the agency of original jurisdiction.  
If the evidence is a basis for allowance, the effective date 
is the same as if the Board had granted the benefit in the 
appeal pending when notice was provided.  

The attorney-representative also argues that VA has failed 
to inform the veteran of the evidence necessary to 
substantiate his claim of entitlement to a total disability 
rating, effective from October 9, 1990, when he filed an 
application to reopen his previously denied claim for 
service connection for post-traumatic stress disorder.  Any 
such failure is immaterial, since the veteran is not 
entitled to a total disability evaluation for his service-
connected psychiatric disorder for any time prior to the 
effective date established for service connection for that 
disorder.  As shown below, the issue of entitlement to an 
earlier effective date for service connection turns on 
whether a timely appeal was initiated from the rating 
decision of April 1998 establishing the effective date.  As 
noted above, those adjudicative facts are already fixed; 
there is no readily apparent evidence that could be 
submitted that would alter them.  Thus, there is no 
entitlement to have this aspect of the appeal remanded to 
the RO in order to implement a procedure that would be 
futile, if not irrelevant.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. at 546; Sabonis v. Brown, 6 Vet. App. at 430.  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the veteran because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

A.  Entitlement to an earlier effective date for a grant of 
service connection of post-traumatic stress disorder

The record shows that the veteran's initial claim for 
service connection for post-traumatic stress disorder was 
received in June 1987 and was denied by a rating decision 
dated the following September.  The veteran was informed of 
this determination and of his appellate rights in October 
1987, but he did not initiate a timely appeal.  The rating 
decision therefore became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.201, 20.302.

On a number of later occasions, the veteran attempted to 
reopen his claim of entitlement to service connection for 
post-traumatic stress disorder.  His most recent attempt was 
eventually successful.  A rating decision dated in April 
1998 granted service connection for post-traumatic stress 
disorder with psychotic and depressive features, effective 
from June 12, 1995, the date of a VA psychiatric examination 
that first showed a clear-cut diagnosis of post-traumatic 
stress disorder with psychotic and depressive features.  

Under governing law, the effective date for a grant of 
service connection on the basis of the receipt of new and 
material evidence following a final prior disallowance is 
the date of receipt of the application to reopen, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400(q)(1)(ii) (2002).  
A claimant may not receive an effective date earlier than 
the date of the application to reopen a previously and 
finally denied claim.  Smith v. West, 11 Vet. App. 134, 138 
(1998); see Waddell v. Brown, 5 Vet. App. 454, 456 (1993) 
(effective date for reopened claim cannot be the date of the 
original claim).

In this case, however, the RO established the effective date 
of service connection as the date the facts showed that a 
clear-cut diagnosis of post-traumatic stress disorder with 
psychotic and depressive features was shown and thus the 
date that entitlement to the claimed benefit arose, since it 
is necessary that a claimant have the disability for which 
service connection is claimed.  Service connection is 
warranted only for chronic conditions, that is, for 
disorders that are permanently disabling, not for acute and 
transitory conditions that resolve.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  See also 
Degmetich v. Brown, 104 F.3d 1328, 1331-33 (Fed. Cir. 1997) 
(claimant must have disability at time of application for 
benefits and not merely findings in service).  

The rating decision of April 17, 1998, assigned a 30 percent 
rating for the service-connected psychiatric disorder.  The 
rating was also effective from June 12, 1995.  The veteran 
was informed of this determination in correspondence dated 
in May 1998.  In a letter dated May 2, 1998, the RO also 
advised the veteran that he should inform the RO if he was 
satisfied with the decision on his appeal.  The RO told him 
that if he was "not satisfied with our decision, your appeal 
will be continued."  

The Board construes a letter from the attorney-
representative dated January 26, 1999, and received the 
following month as a valid notice of disagreement with the 
level of evaluation assigned.  However, that letter is 
completely silent regarding any disagreement with the 
effective date established for service connection for post-
traumatic stress disorder with psychotic and depressive 
features.  Indeed, when the rating decision was entered in 
April 1998, the law was and remains that the veteran's 
appeal was terminated because there had been a complete 
grant of the benefit sought - service connection for his 
claimed psychiatric disability.  

For purposes of initiating appellate review, a notice of 
disagreement applies only to the element of the claim 
currently being decided, such as service connection, and 
necessarily cannot apply to "the logically down-stream 
element of compensation level" if the service connection 
claim is subsequently granted either by the Board or on 
remand from the Board by the RO.  Grantham v. Brown, 114 
F.3d 1156, 1158-59 (Fed. Cir. 1997).  As the attorney-
representative's letter of January 26, 1999, concerned only 
the level of compensation for the service-connected 
psychiatric disorder, the issue properly developed for 
appeal was entitlement to an increased rating for post-
traumatic stress disorder with psychotic and depressive 
features.  

Any indication of disagreement with the effective date 
assigned for the grant of service connection for post-
traumatic stress disorder with psychotic and depressive 
features was not shown until the attorney-representative 
raised the issue in a brief submitted in March 2000, nearly 
two years following the notification of the grant of service 
connection for the psychiatric disability and the effective 
date assigned therefor.  This was well beyond the one-year 
time limit established by law.  See 38 U.S.C.A. § 
7105(b)(1); 38 C.F.R. § 20.302.  

The attorney-representative contends that the effective date 
for service connection for post-traumatic stress disorder 
should be in October 1990, when the veteran filed one of a 
number of applications to reopen his previously and finally 
denied claim.  Assuming, arguendo, that this claim remained 
open from October 1990, it was cut off by the rating 
decision of April 1998 that resulted in a complete grant of 
the benefit sought.  Any challenge to the effective date 
then established was untimely when not received within a 
year of the promulgation of the rating decision in May 1998.  
Id.  

In his argument of May 2001, the attorney-representative 
contended that in April 1994, the veteran filed a notice of 
disagreement with a rating decision promulgated in February 
1994.  However, this was a notice of disagreement with the 
RO's denial of service connection for post-traumatic stress 
disorder in a rating decision of January 28, 1994.  A notice 
of disagreement with the effective date assigned for a grant 
of service connection for post-traumatic stress disorder 
with psychotic and depressive features could not have 
occurred prior to the grant of the benefit sought in April 
1998.  See Cates v. Brown, 5 Vet. App. 399, 400 (1993) 
(appellant's April 1991 letter not construed as notice of 
disagreement where there had not yet been an adjudicative 
determination).  

In its remand of September 2000, the Board referred the 
claim of entitlement to an earlier effective date for a 
grant of service connection for post-traumatic stress 
disorder to the RO for action deemed appropriate.  In a 
decision dated in December 2000, the RO found that the 
veteran had not initiated a timely appeal of the action 
establishing the effective date assigned.  In its remand of 
August 2001, the Board construed the attorney-
representative's argument of May 23, 2001, as a timely 
notice of disagreement with the December 2000 determination.  
The Board directed the RO to issue a statement of the case 
addressing the issue, which the RO subsequently did.  The 
attorney then perfected an appeal of the issue.  However, 
the issue thus developed for appellate consideration is not 
entitlement to an earlier effective date, but whether a 
notice of disagreement has been timely filed with the rating 
decision establishing the effective date for service 
connection.  The Board concludes from a thorough review of 
the record that the appeal with respect to the established 
effective date was untimely.  Although the attorney-
representative contends in his argument of May 8, 2002, 
which the RO construed as a notice of disagreement with its 
rating decision of March 19, 2002, that the rating decision 
of April 1998 was not final because a statement of appellate 
rights was not provided, this is clearly in error.  Letters 
to the veteran and his then representative dated May 2 and 
May 4, 1998, both contained statements of the veteran's 
appellate rights.  The letter to the veteran dated May 2, 
1998, enclosed a copy of the rating decision and of VA Form 
4107, which sets forth a statement of appellate rights.  The 
letter to the veteran dated May 4, 1998, contained a 
statement of appellate rights on the reverse side of the 
letter, a fact noted at the bottom of the first page of the 
letter.  Although the supplemental statement of the case 
issued in April 1998 did not contain a statement of the 
veteran's appellate rights, it is an informational document 
and is not intended for the purpose of formally promulgating 
the rating decision.  

Thus, in the procedural posture of this case, an earlier 
effective date may only be established if clear and 
unmistakable error were shown in the rating decision of 
April 1998 setting the effective date.  Such error is rare 
and must be clearly articulated.  See Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).  The attorney-representative spent 
much of his May 2002 argument contending that the issue was 
the timeliness of the notice of disagreement with the rating 
decision establishing the effective date and that no claim 
of clear and unmistakable error was made.  Accordingly, the 
Board will not address the issue of whether the rating 
decision of April 1998 was clearly and unmistakably 
erroneous in establishing the effective date for a grant of 
service connection for post-traumatic stress disorder with 
psychotic and depressive features as June 12, 1995.  

Following a thorough review of the record, the Board 
concludes that a timely appeal was not taken from the April 
1998 rating decision establishing the effective date for a 
grant of service connection for post-traumatic stress 
disorder with psychotic and depressive features.  It follows 
that this aspect of the veteran's appeal must be denied.  

B.  Increased initial rating for post-traumatic stress 
disorder with psychotic and depressive features

The veteran's claim for a higher evaluation for the service-
connected psychiatric disorder is an original claim that was 
placed in appellate status by his disagreement with the 
initial rating award.  In these circumstances, the rule in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the 
present level of disability is of primary importance"), is 
not applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings may be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  

Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment 
of earning capacity in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  

Under the rating formula for neurotic disorders that was in 
effect prior to November 7, 1996, a 30 percent evaluation 
was for application when there was definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people, and when psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment; a 50 percent evaluation was warranted 
when the ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired, and by reason of the psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment; 
a 70 percent evaluation was warranted when the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, and when psychoneurotic 
symptoms were of such severity and persistence that there 
was severe impairment in the ability to obtain or retain 
employment.  A 100 percent schedular evaluation required 
that the attitudes of all contacts except the most intimate 
have been so adversely affected as to have resulted in 
virtual isolation in the community and that there have been 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior; the individual must have been demonstrably unable 
to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996).  
Although poor contact with other human beings may be 
indicative of emotional illness, social inadaptability was 
evaluated only as it affected industrial adaptability.  38 
C.F.R. § 4.129 (effective prior to November 7, 1996).  

A 30 percent evaluation under Diagnostic Code 9411, as 
amended, is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation 
contemplates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation contemplates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due 
to such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411.  

A review of the rating criteria set forth above suggests 
that the criteria in effect prior to November 7, 1996, were 
significantly more general than those effective on and after 
that date.  The Board believes that the old rating criteria 
are more favorable to the veteran in this case because they 
give a greater scope for a higher rating vis a vis the 
veteran's symptom complex and take into greater account any 
current social isolation.  The old rating criteria 
specifically permit the assignment of a 100 percent 
schedular rating if it is shown that he is demonstrably 
unable to obtain or retain employment.  Those criteria will 
therefore be used to rate the veteran's service-connected 
psychiatric disorder.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 
33,422 (2000); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991) (where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so).  

On VA psychiatric examination on June 12, 1995, it was 
reported that the veteran was a construction worker.  A 
mental status examination revealed that his affect and mood 
appeared to be depressed.  He had great difficulty 
concentrating in presenting a coherent history of his 
experiences in Vietnam and of his post war experiences.  
There was no gross evidence of psychosis.  His sensorium 
appeared to be clear to gross testing.  His insight and 
judgment appeared to be reasonably well preserved.  There 
was no gross evidence of suicidal or homicidal ideation.  
The veteran noted, however, that that had almost daily war-
related nightmares to the point that "I am sometimes afraid 
to go to sleep.  I pace at night and try to stay awake."  
His manner of speech tended to be circumstantial, and he 
appeared to have difficulty verbalizing details of his 
experiences in Vietnam.  It was reported that the veteran 
had been in treatment at the mental hygiene clinic of the VA 
Medical Center (VAMC) in Birmingham since 1982.  It was 
further reported that the veteran had been hospitalized 
between September and December 1994 due to paranoid 
ideation.  He said, "I began to think that my own neighbors 
were after me like the VC."  The diagnosis was post-
traumatic stress disorder with psychotic and depressive 
features.  

Although the VA examiner in June 1995 found the veteran 
competent for VA purposes, he also felt that the veteran's 
current level of social, vocational, and industrial 
adjustment was severely impaired.  The Board observes that 
on at least two separate occasions, when he filed his VA 
Form 21-527 in April 1993, and in a statement received in 
March 1999, the veteran has claimed to be a veteran of 
Vietnam and the Korean Conflict.  Given the veteran's date 
of birth, the latter assertion is clearly delusional.  The 
disability picture drawn on the examination in June 1995 
shows an individual who is paranoid, circumstantial, and 
unable to concentrate on his Vietnam experiences, despite 
having been wounded in action.  Realistically, the 
disability picture drawn suggests an individual demonstrably 
unable to obtain or retain employment.  This is an 
independent and sufficient basis for the grant of a total 
schedular rating under the rating criteria in effect prior 
to November 7, 1996.  See Johnson v. Brown, 7 Vet. App. 95, 
97-99 (1994) (holding that a 100 percent evaluation for 
post-traumatic stress disorder could be granted under any of 
the three bases set forth in Diagnostic Code 9411 for a 
total schedular rating under the general rating formula for 
evaluating psychoneurotic disorders).  

In so finding, the Board has noted that the veteran was 
diagnosed with episodic cocaine abuse when he was 
hospitalized by VA from September to December 1994.  The 
veteran has a long history of drug abuse, but he also has a 
long history of psychiatric problems.  The Board will accord 
the veteran the benefit of the doubt and find that his 
psychiatric disability, standing alone, is sufficient to 
support the total schedular rating granted in this decision.  
See 38 U.S.C.A. § 5107(b).  

It follows that a 100 percent initial rating for post-
traumatic stress disorder with psychotic and depressive 
features is warranted, effective from June 12, 1995.  See 
Fenderson v. West, 12 Vet. App. at 126.  

The Board notes that in May 1998, VA was formally advised 
(through a VA Form 21-4193) that the veteran had been 
confined in the Bullock County Correctional Facility, Union 
Springs, Alabama, in December 1997 following conviction of a 
felony.  He was sentenced to life imprisonment.  

The case was remanded on several occasions in order to have 
the veteran examined to determine the current severity of 
his service-connected psychiatric disorder.  For reasons 
fully documented in the record, these attempts were 
completely unsuccessful.  The attorney-representative in 
recent submissions has strongly argued that the case should 
be remanded yet again in order to obtain an examination.  
This request has been rendered moot by the decision rendered 
herein, which constitutes a complete grant of the benefit 
sought insofar as the claim for a higher initial rating for 
service-connected post-traumatic stress disorder with 
psychotic and depressive features is concerned.  

C.  Increased rating for a shell fragment wound of the right 
shoulder

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(2002), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected shell fragment wound at issue in this 
appeal.  

The record shows that the veteran sustained a fragment wound 
of his right shoulder in the Republic of Vietnam in March 
1968 while resisting hostile action.  He underwent 
debridement of his wounds under anesthesia at an evacuation 
hospital and was then transferred to a general hospital, 
where, about eight days later, he underwent delayed primary 
closure (DPC) of the wounds under local anesthesia.  His 
physical examination on admission was normal, except for a 
3-centimeter wound beneath the right clavicle that was clean 
with a clot in the base of the wound.  It was reported that 
the wound was healing well following closure.  On May 1, 
1968, the veteran was given a profile precluding heavy duty 
for 120 days due to a fragment wound of his right shoulder.  
He was discharged to duty on May 14, 1968.  

The veteran was seen in May 1969 for a complaint of pain in 
the right upper anterior chest of four to five months' 
duration, which had gotten worse in the previous two weeks.  
The pain usually occurred when he was moving his right arm.  
It was reported that he had tenderness over the third right 
costochondral junction.  X-rays of the chest in April and 
May 1969 showed a metallic foreign body in the soft tissue 
of the anterior chest wall at the level of the manubrium on 
the right.  The manubrium is the cranial portion of the 
sternum, which articulates with the clavicles and the first 
two pairs of ribs.  Dorland's Illustrated Medical Dictionary 
986 (28th ed. 1994).  When seen at a service clinic in late 
May 1969, he requested a profile for lighter duty, but it 
was felt that he did not yet need a profile because his 
chest pain was not that severe.  When examined for 
separation in August 1969, only a scar on the right upper 
chest was noted on clinical examination.  

When examined by VA in March 1970, the veteran reported that 
the shell fragment wound had not resulted in any broken 
bones, although his right arm sometimes got tired.  It was 
indicated that he was right handed.  The examiner noted a 
small surgical scar over the right pectoralis area of the 
chest wall, a sequela of the veteran's shell fragment wound.  
However, there was no tenderness, and the range of motion of 
the shoulder joint was normal.  Chest x-rays showed a small 
metallic density located anteriorly on the upper right 
apparently in the anterior thoracic wall representing some 
type of foreign body.  

A rating decision dated in April 1970 granted service 
connection for residuals of a shell fragment wound of the 
right shoulder.  The RO assigned a 20 percent evaluation for 
the wound residuals under Diagnostic Code 5303, effective 
from separation.  The veteran was informed of this 
determination later the same month but did not disagree with 
the evaluation assigned.  

Although the veteran complained of occasional discomfort in 
the right shoulder on VA examination in December 1970, the 
examination findings were essentially unchanged.  A rating 
decision dated later that month continued the 20 percent 
evaluation.  

The veteran again complained of occasional discomfort when 
he was examined by VA in August 1972.  An examination 
revealed a 1-inch by 1-inch hypertrophic scar on the right 
anterior shoulder.  The veteran had flexion of the right 
shoulder to 100 degrees and abduction to 110 degrees.  
Internal and external rotation were normal.  Chest x-rays 
again visualized a small metallic density in the right upper 
anterior chest, probably within the chest wall.  X-rays of 
the right shoulder showed no fracture, dislocation or other 
bone or joint abnormality.  The pertinent diagnosis was 
gunshot wound of the right shoulder with a small metallic 
foreign body in the upper right anterior chest wall.  

The examiner noted on a VA examination in August 1985 that 
the veteran was "a very difficult historian and it is 
difficult to understand all of his complaints."  Although he 
had definite weakness, particularly of his right biceps and 
deltoid muscles, and although his history of shoulder injury 
was noted, it was also noted that there was a considerable 
functional component with respect to his complaints of 
right-sided weakness.  The examiner noted that he had 
examined the veteran's right side on multiple occasions for 
each muscle group and that there appeared to be some right-
sided weakness.  Motor strength was 4/5 in the right 
triceps, 4/5 in the right deltoid, 4+/5 in the right biceps, 
and 4+/5 in the right hand extensors and flexors.  The 
etiology of this was uncertain.  The veteran was found to 
have normal muscle tone, and there was no atrophy.  Deep 
tendon reflexes were normal.  

On VA orthopedic examination in September 1985, the veteran 
had abduction of the right shoulder to approximately 120 
degrees.  He had tenderness over the scar over the 
pectoralis major, as well as the anterior portion of the 
shoulder and around the greater tuberosity at the lateral 
portion of the acromion.  However, he had good internal and 
external rotation in that he could put his hand behind his 
back; external rotation was to approximately 45 degrees.  He 
had flexion to approximately 125 degrees and extension to 40 
degrees.  Normal range of motion of the shoulder on forward 
elevation (flexion) is from zero degrees (arm at side) to 
180 degrees (arm straight overhead); 90 degrees of flexion 
is achieved when the arm is parallel with the floor.  38 
C.F.R. § 4.71, Plate I.  Normal abduction of the shoulder is 
from zero degrees to 180 degrees.  Id.  Normal internal or 
external rotation of the shoulder is from zero degrees to 90 
degrees.  Id.  

VA x-rays of the right shoulder in August 1985 revealed a 
metallic density.  X-rays of the right shoulder in September 
1985 showed no skeletal abnormality and no metallic foreign 
bodies in the soft tissues.  The orthopedic examiner in 
September 1985 interpreted the right shoulder x-rays as 
fairly normal.  The pertinent diagnostic impression was 
right shoulder pain, possibly secondary to scarring and 
adhesions, or possibly secondary to a rotator cuff injury.  

In a decision dated in August 1986, the Board denied 
entitlement to an evaluation higher than 20 percent for 
residuals of a right shoulder shell fragment wound and to a 
compensable evaluation for plantar warts of the right foot.  
The Board also denied entitlement to a permanent and total 
rating for pension purposes.  

When the veteran was seen at a VA outpatient clinic in May 
1989, he complained of right shoulder pain, but x-rays of 
the shoulder were normal.  He continued to complain of right 
shoulder pain, but x-rays of the right shoulder in August 
1989 were again normal and showed no evidence of a rotator 
cuff tear.  

Thereafter, throughout the early 1990's, the veteran failed 
to report for VA examinations that would have provided more 
recent evidence of the current severity of his service-
connected right shoulder disorder.  

When examined at the Taylor-Hardin Medical Facility in April 
1993, complaints referable to the right shoulder were not 
noted.  It was reported that the major extremities appeared 
to have full range of motion.  Deep tendon reflexes were 
physiological; there were no pathological reflexes.  There 
were no apparent sensory or motor deficits and no abnormal 
movements on neurological examination.  The strength and 
symmetry of the muscle groups were equal bilaterally.  The 
diagnostic impressions did not include a right shoulder 
disorder.  

Under Diagnostic Code 5303, a 20 percent rating is warranted 
for moderate injury to Muscle Group III (intrinsic muscles 
of the shoulder girdle) of the dominant upper extremity; a 
30 percent rating requires a showing of moderately severe 
injury to Muscle Group III; a 40 percent rating is for 
application when severe injury is demonstrated.  38 C.F.R. 
§ 4.73, Diagnostic Code 5303.  The muscles of Muscle Group 
III are the Pectoralis major I (clavicular), and the 
deltoid.  These muscles function to elevate and abduct the 
arm to shoulder level and act with muscles 1 and 2 of Muscle 
Group II in the forward and backward swing of the arm.  Id.  

The criteria for evaluating muscle injuries were amended by 
VA during the pendency of this appeal.  62 Fed. Reg. 30,235-
30,240 (June 3, 1997).  Under Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991), where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been 
concluded, the version more favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so.  These changes were essentially minor and, 
on review of the evidence in this case, do not appear to be 
either more or less favorable to the veteran.  See 
VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000).  

Prior to July 3, 1997, the cardinal symptoms of muscle 
disability were weakness, fatigue-pain, and uncertainty of 
movement, while the cardinal signs of muscle disability were 
loss of power, lowered threshold of fatigue, and impairment 
of coordination.  38 C.F.R. § 4.54 (effective prior to July 
3, 1997).  On and after July 3, 1997, the cardinal signs and 
symptoms of muscle disability for rating purposes are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  38 C.F.R. § 4.56(c).  

Prior to July 3, 1997, moderate muscle disability was shown 
by through-and-through or deep penetrating wounds of 
relatively short track by a shrapnel fragment with signs of 
moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests, together with complaints of 
one or more of the cardinal symptoms of muscle wounds, 
particularly fatigue, and fatigue-pain after moderate use 
affecting the particular functions controlled by the injured 
muscles.  38 C.F.R. § 4.56(b).  

Moderately severe muscle disability from a missile wound 
contemplated a through-and-through or deep penetrating wound 
by a high velocity missile of small size or large missile of 
low velocity, with debridement or with prolonged infection 
or with sloughing of soft parts, and intermuscular 
cicatrization.  The service department records or other 
evidence showed hospitalization for a prolonged period in 
service for treatment of a wound of severe grade, and the 
record in the file showed consistent complaint of the 
cardinal symptoms of muscle wounds.  Objective findings 
included entrance scars that were relatively large and so 
situated as to have indicated the track of the missile 
through important muscle groups.  There were indications on 
palpation of moderate loss of deep fascia or moderate loss 
of muscle substance or moderate loss of the normal firm 
resistance of muscles compared with the sound side.  Tests 
of strength and endurance of muscle groups involved 
(compared with the sound side) gave positive evidence of 
marked or moderately severe loss.  38 C.F.R. § 4.56(c) 
(effective prior to July 3, 1997).  

Severe muscle disability from a missile wound contemplated a 
through-and-through or deep penetrating wound by a high 
velocity missile, or large or multiple low velocity 
missiles, or the explosive effect of a high velocity 
missile, or shattering bone fracture with extensive 
debridement or with prolonged infection and sloughing of 
soft parts, and intermuscular binding and cicatrization.  
The service department records contained the same findings 
as for moderately severe disability of muscles, in 
aggravated form.  Objective findings included extensive 
ragged, depressed, and adherent scars of the skin so 
situated as to have indicated wide damage to muscle groups 
in the track of the missile.  X-ray examination might show 
minute multiple scattered foreign bodies that indicated the 
spread of intermuscular trauma and the explosive effect of 
the missile.  Palpation showed moderate or extensive loss of 
deep fascia or of muscle substance.  Soft or flabby muscles 
were shown in the wound area.  Muscles did not swell and 
harden normally in contraction.  Tests of strength or 
endurance compared with the sound side, or of coordinated 
movements, showed positive evidence of severe impairment of 
function.  In electrical tests, reaction of degeneration was 
not present, but a diminished excitability to faradic 
current compared with the sound side might be present.  
Visible or measured atrophy might or might not be present.  
Adaptive contraction of the opposing group of muscles, if 
present, indicated severity.  Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone, without true skin 
covering, in an area where bone was normally protected by 
muscle, indicated severe injury.  Atrophy of muscle groups 
not included in the track of the missile, particularly of 
the trapezius and serratus in wounds in the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy 
of an entire muscle following simple piercing by a 
projectile (progressive sclerosing myositis), might be 
included in the severe group if there was sufficient 
evidence of severity.  38 C.F.R. § 4.56(d) (effective prior 
to July 3, 1997).  

Under the rating schedule, as amended, a finding of moderate 
muscle disability is shown by through-and-through or deep 
penetrating wounds of short track from a single bullet, a 
small shell or a shrapnel fragment, without the explosive 
effect of a high velocity missile, residuals of debridement, 
or prolonged infection.  The service department record or 
other evidence of inservice treatment for the wound shows 
consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability as defined in 38 C.F.R. 
§ 4.56(c), particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled 
by the injured muscles.  Objective findings include entrance 
and (if present) exit scars, small or linear, indicating a 
short track of the missile through muscle tissue.  There is 
some loss of deep fascia or muscle substance or impairment 
of muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. 
§ 4.56(d)(2) (2002).  

Moderately severe muscle disability is shown by a through-
and-through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  The service department 
record or other evidence shows hospitalization for a 
prolonged period for treatment of the wound.  The record 
shows consistent complaint of cardinal signs and symptoms of 
muscle disability as defined in 38 C.F.R. § 4.56(c) and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings include entrance and (if 
present) exit scars indicating the track of the missile 
through one or more muscle groups.  There are indications on 
palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the sound 
side.  Tests of strength and endurance compared with the 
sound side demonstrate positive evidence of impairment.  
38 C.F.R. § 4.56(d)(3).  

Severe muscle disability is shown by a through-and-through 
or deep penetrating wound due to a high-velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft 
parts, intermuscular binding and scarring.  The service 
department record or other evidence shows hospitalization 
for a prolonged period for treatment of the wound.  There is 
a record of consistent complaint of the cardinal signs and 
symptoms of muscle disability, as defined in 38 C.F.R. § 
4.56(c), worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings include ragged, 
depressed and adherent scars indicating wide damage to 
muscle groups in missile track.  Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
the wound area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability:  

(A) X-ray evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive 
effect of the missile;

(B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where the bone is normally 
protected by muscle;  

(C) Diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests;  

(D) Visible or measurable atrophy;  

(E) Adaptive contraction of an opposing 
group of muscles;  

(F) Atrophy of muscle groups not in the 
track of the missile, particularly of 
the trapezius and serratus in wounds of 
the shoulder girdle;  

(G) Induration or atrophy of an entire 
muscle following simple piercing by a 
projectile.  

38 C.F.R. § 4.56(d)(4).  

The record shows that when the veteran was hospitalized by 
VA from May to June 1994, a physical examination on 
admission was essentially negative.  Shoulder pain was among 
the diagnoses on Axis III at discharge.  

In his substantive appeal filed in December 1994, the 
veteran contended that his right shoulder wound residuals 
warranted a 40 percent rating, which is the maximum 
schedular rating under Diagnostic Code 5303.  However, the 
only residuals currently demonstrated are right shoulder 
pain and a scar of the right upper chest.  The evidence is 
equivocal as to whether a shell fragment can still be 
visualized in the right shoulder region, although certainly 
a fragment was once seen on x-ray examination.  Although the 
service medical records showed some of the indicia of a 
moderately severe fragment wound, especially the veteran's 
relatively prolonged hospitalization, the service-connected 
evaluation is also based on a showing of current severity.  
The veteran's failure - or inability due to incarceration - 
to report for scheduled VA examinations, together with the 
apparent unfeasibility of having him examined while confined 
by the state of Alabama, requires the Board to attempt to 
gauge the current severity on the basis of relatively remote 
findings.  

The evidence of record does not appear to show the track of 
the shell fragment through more than one muscle group, but 
even if more than one muscle group was implicated in the 
track of the wound, other findings are absent.  There are no 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared 
with the sound side.  Tests of strength and endurance 
compared with the sound side have not demonstrated positive 
evidence of impairment.  There is no current showing of any 
limitation of motion of the right shoulder.  There is no 
current showing that the veteran manifests any of the signs 
and symptoms of severe muscle injury under Diagnostic Code 
5303.  There is no showing that the right shoulder scar is 
separately ratable under the holding in Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

Thus, whether the right shoulder wound is evaluated under 
the new rating criteria or the old, a finding of moderately 
severe or severe muscle damage such as to warrant a higher 
rating under Diagnostic Code 5303 is simply not warranted.  
The evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  It 
follows that the claim for an increased rating for residuals 
of a shell fragment wound of the right shoulder must be 
denied.  

D.  Entitlement to a permanent and total rating for pension 
purposes

Eligibility for pension depends on meeting two tests: 
service during a period of war, and permanent and total 
disability.  The veteran may show permanent and total 
disability in one of two ways: 1) he is unemployable as a 
result of a lifetime disability (unemployability standard), 
or 2) the lifetime disability is one that would render it 
impossible for the average person with the same disability 
to follow a substantially gainful occupation (average person 
standard).  38 U.S.C.A. § 1502(a).  See Brown v. Derwinski, 
2 Vet. App. 444 (1992).  The regulations governing 
application of the two standards are found at 38 C.F.R. 
§§ 3.321(b), 3.340, 3.342, 4.15, 4.16, and 4.17 (2002).  

The record shows that the veteran's VA Form 21-527 (Income-
Net Worth and Employment Statement) was received on April 
27, 1993.  This statement indicates that the veteran has a 
high school education and occupational experience as a taxi 
cab driver and bus driver, as well as experience in home 
remodeling.  He claimed to have become totally disabled in 
March 1985.  The record also shows that the veteran was born 
in November 1947 and has additional occupational experience 
as an inspector for General Motors.  

The veteran's service-connected disabilities include plantar 
warts of the right foot, which have been rated 
noncompensably disabling for many years.  In addition to 
those noted above, the veteran's disabilities include 
dysthymic disorder with mixed personality disorder; 
metatarsal calluses of the feet; residuals of right knee 
injury; low back syndrome; status post fracture of the left 
ankle; status post fracture of the left foot; and 
hypertension.  There are also indications that he has 
osteoarthritis of the left shoulder, chronic venous 
insufficiency of the right lower extremity, hiatal hernia, 
status post splenectomy, thrombocytopenia, severe tinea 
pedis of the feet with hyperkeratosis and fissuring, and 
epidermal phytosis of the fee.  The veteran has claimed to 
have residuals of Agent Orange exposure to include skin 
growth and a shell fragment wound of the right knee, neither 
of which is established as existing.  As indicated above, 
the veteran's episodic cocaine abuse is not clearly shown to 
be a primary disorder.  

The record shows that when the veteran was discharged from 
the hospital in June 1994, the diagnosis on Axis I was 
schizophrenia not otherwise specified; a passive-aggressive 
personality disorder was diagnosed on Axis II.  The 
veteran's Global Assessment of Functioning (GAF) was 60, 
with his highest GAF in the previous year assessed at 65.  

These GAF scores, which do not indicate unemployability, are 
inconsistent with other findings of record.  When discharged 
from the hospital, the veteran was felt to be "not currently 
employable."  On Axis IV, moreover, the veteran was said to 
be noncompliant with medication.  This finding is 
incompatible with an individual in control of his overall 
medical situation.  This is all the more revealing in view 
of the fact that when the veteran was hospitalized the 
following September, he complained of auditory and visual 
hallucinations, insomnia, anxiety, and a fear that unknown 
people were trying to track him down and kill him.  Drug 
screening in November 1994 was positive for cocaine but was 
otherwise negative.  The final diagnoses on Axis I on 
discharge from the hospital in December 1994 were chronic 
paranoid schizophrenia, post-traumatic stress disorder, and 
episodic cocaine abuse.  The GAF score on Axis V was 50.  
The veteran was considered "not employable."  

Despite the veteran's cocaine abuse, his innocently acquired 
service-connected and nonservice-connected disabilities 
permanently precluded him from engaging in substantially 
gainful employment in view of his age, education, and 
occupational history.  See 38 C.F.R. § 4.17a.  The fact that 
he was actively psychotic when hospitalized certainly 
supports a finding that he was then totally disabled.  
Whether the veteran is also permanently disabled is another 
question.  However, the evidence of record indicates that he 
has a myriad of organic and nonorganic disabilities that are 
likely to persist and to render him unable to secure and 
follow a substantially gainful occupation.  38 C.F.R. 
§ 4.17.  Put another way, it is highly unlikely that the 
veteran's innocently acquired disabilities will ever permit 
him to be employed at more than marginal employment, if 
that.  The Board observes that his psychiatric disabilities 
alone almost certainly render him unemployable, and the 
record shows that he has long suffered from mental illness.  
The permanency of his mental condition is almost certainly 
established by the very length of his history of treatment 
for psychiatric disability.  In any case, the veteran is 
entitled to the benefit of the doubt on this material issue.  
See 38 U.S.C.A. § 5107(b).  It follows that his claim for a 
finding of permanent and total disability for pension 
purposes must be granted.  See 38 U.S.C.A. §§ 1502, 1521; 
38 C.F.R. §§ 3.321(b)(2), 3.340, 3.342, 4.15, 4.17, 4.17a.  

E.  Entitlement to a combined service-connected rating of 50 
percent

The veteran has contended on several occasions during the 
prosecution of this appeal that his combined service-
connected evaluation of 40 percent is in error.  He 
maintains that a rating of 30 percent of post-traumatic 
stress disorder, and of 20 percent for his right shoulder 
wound residuals, should be added to yield a combined rating 
of 50 percent.  

However, in light of the grant herein of an initial 
evaluation of 100 percent for service-connected psychiatric 
disability, effective from June 12, 1995, the issue of 
entitlement to a combined service-connected rating of 50 
percent has been rendered moot.  The Board may dismiss any 
appeal that fails to allege specific error of fact or law in 
the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  
The combined service-connected rating granted in this 
decision subsumes the combined service-connected rating of 
50 percent sought by the veteran.  There remains no error of 
fact or law that the Board could now address.  It follows 
that the appeal of the combined service-connected rating 
issue must be dismissed.  


ORDER

As the notice of disagreement with an April 1998 rating 
decision establishing the effective date for a grant of 
service connection for post-traumatic stress disorder with 
psychotic and depressive features was untimely, the appeal 
is denied.  

An initial evaluation of 100 percent for post-traumatic 
stress disorder with psychotic and depressive features, 
effective from June 12, 1995, is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.  

An increased evaluation for residuals of a shell fragment 
wound of the right shoulder is denied.  

A permanent and total disability rating for pension purposes 
is granted, subject to controlling regulations governing the 
payment of monetary benefits.  

The appeal of the denial of entitlement to a combined 
service-connected evaluation of 50 percent based on post-
traumatic stress disorder, evaluated as 30 percent 
disabling, and residuals of a shell fragment wound of the 
right shoulder, evaluated as 20 percent disabling, is 
dismissed.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

